Citation Nr: 1709811	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to July 1960.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for a concussion.

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2008 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In April 2009, the Board remanded this matter for further development.

In August 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board denied the claim of service connection for residuals of a head injury by way of an August 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2011, the Court set aside the Board's August 2010 decision and remanded the case for readjudication in compliance with directives specified in an April 2011 Joint Motion filed by counsel for the Veteran and VA.

In April 2012, the Board sent the Veteran a letter informing him that the VLJ who had conducted the February 2008 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

The Board again remanded this matter in June 2012 and March 2015 for further development in compliance with the Joint Motion.
Lastly, the evidence suggests that the Veteran is unable to maintain gainful employment due to his claimed post-concussion syndrome (see a January 2012 letter from P. Carey, M.D.).  As the Board is granting the claim of service connection for post-concussion syndrome, the Board finds that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) has been raised.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150 (a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2016) (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (2016) (defining various types of claims).  See also 38 C.F.R. § 19.9 (b) (2016) (continuing to provide for Board referral of unadjudicated claims).


FINDING OF FACT

Post-concussion syndrome is related to service.


CONCLUSION OF LAW

The criteria for service connection for post-concussion syndrome are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  
As the Board is granting the claim of service connection for post-concussion syndrome, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he hit his head on two occasions in service and that he has current residuals of those injuries.  Such residuals include headaches and dissociative episodes.  He contends that he hit his head in a motor vehicle accident in May 1959 and that he struck his head on a metal locker in 1960 when standing up from his bunk in his barrack.  He has experienced a continuity of symptomatology (i.e., headaches and dissociative episodes) ever since the February 1960 incident.

Service treatment records include February 1960 records of treatment for headaches.  The Veteran was diagnosed as having gastroenteritis.  In June 1960 he was admitted to the U.S. Naval Hospital in Memphis, Tennessee due to a two week history of behavior changes.  He had experienced several episodes of disorientive type amnesia, acute nervousness, poor sleep, nightmares, and suicidal ideation.  His behavior was good prior to these changes.  A mental examination at the time of the admission revealed that the Veteran was passive, covertly hostile, defensive, and occasionally belligerent.  He answered questions readily, but with a certain amount of resistance and pouting.  Psychological testing revealed rather marked elevations in the depressive, schizoid, and resentment inadequacy scales with a moderate morale loss.  After a period of observation it was the clinical impression that the Veteran exhibited a chronic, gross immaturity which was best described as inadequate personality.  This condition was of sufficient magnitude as to prevent him from returning to a functional duty status.  Hence, he was deemed to be permanently unfit for service and it was recommended that he be discharged from service.

In support of his claim, the Veteran submitted statements from E.E. Harrod, his ex-wife, and a former employer (M.J.) dated in August 1960, June 2006, and August 2011, respectively.  In his August 1960 letter, E.E. Harrod reported that he met the Veteran in March 1960, at which time the Veteran had begun to experience gastrointestinal problems, frequent vomiting, and "a roaming wander-lust."  He subsequently began to exhibit "extremely erratic behavior" and episodes of "outwardly extreme depression" and E.E. Harrod believed that the Veteran experienced occasional mental black-outs.  As a result, the Veteran was admitted to the U.S. Naval Hospital, was observed without treatment, and was discharged from service.  The week following his discharge from service he experienced a recurrence of "out-cropping disorder" which involved temporary loss of speech, nausea, vomiting, sweaty hands, violent headaches, and extreme depression.

The Veteran's ex-wife reported in her June 2006 statement that when she met the Veteran in September 1959 he was even tempered, had a good disposition, and experienced no apparent problems.  At some point prior to his discharge from service, he began to exhibit unexplained behavioral changes.  For instance, he occasionally seemed disoriented and confused and would sometimes disappear for periods of time.  In the years since his discharge from service he continued to experience severe headaches.

Moreover, the Veteran's ex-employer reported in his August 2011 statement that he first met the Veteran in 1975, at which time the Veteran did not experience diabetes or heart problems.  He had told M.J. that he experienced temporary periods of "black out spells that would occur without warning" and M.J. witnessed these spells on several occasions throughout the years.  The Veteran's diabetes and other medical conditions did not occur until the late 1990s.

The Veteran is competent to report head injuries in service and a continuity of symptomatology (i.e., headaches and dissociative episodes) in the years since service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no evidence to explicitly contradict his reports and they are consistent with his service treatment records and post-service records.  Thus the Board finds that his reports of head injuries in service and a continuity of symptomatology in the years since service are credible and such injuries and symptomatology are conceded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

There are conflicting medical opinions as to whether the Veteran has a current disability related to his head injuries in service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The physician assistant who conducted a July 2009 VA examination concluded that a neurological examination was significant for a distal sensory polyneuropathy that was most likely due to diabetes.  There was nothing during the neurological examination or in the Veteran's history that could be "related to the 'blow to his head'" that he sustained in service.  He had not experienced any headaches and the transient ischemic attack (TIA) that he experienced was most likely related to the atrial fibrillation for which he was being treated.

In his January 2012 letter, Dr. Carey reported that he had reviewed the Veteran's medical records.  The Veteran was involved in a motor vehicle accident in May 1959 which resulted in a whiplash-type injury.  He suffered another head injury in February 1960 when he struck his occipital skull on a steel locker and was dazed, but did not lose consciousness.  He did not seek medical attention at that time, but was treated for headaches, nausea, and dizziness several times in February 1960.  He was admitted to the Naval Hospital in June 1960 for behavioral changes and was discharged from service with a diagnosis of inadequate personality disorder.  Post-service medical records and lay statements continued to demonstrate that the Veteran had suffered from symptoms of persistent headaches, nausea, vomiting, inattentive episodes or "spells," and depression since the time of his discharge from service.  He was also eventually diagnosed as having diabetes mellitus, TIA, hypertension, and atrial flutter many years after service.

Dr. Carey acknowledged the July 2009 VA examination report and indicated that the examiner had erroneously reported that the Veteran did not report headaches.  Rather, a review of his records indicated multiple interactions with caregivers who documented complaints of headaches.  Overall, Dr. Carey disagreed with the July 2009 examiner's conclusions.  Specifically, it was clear from a review of the lay and medical evidence that the Veteran had suffered from a multitude of symptoms since the time of his head injuries in service.  Dr. Carey opined that the Veteran experienced persistent post-concussion syndrome (PCS).  He cited medical literature and explained that PCS is a common sequelae of traumatic brain injury (TBI) and is a symptom complex that includes headaches, dizziness, neuropsychiatric symptoms, and cognitive impairment.  It is most often described in the setting of mild TBI, similar symptoms are also described after whiplash injuries, and loss of consciousness does not have to occur for PCS to develop.  The most common complaints in PCS are headaches, dizziness, fatigue, irritability, anxiety, insomnia, and loss of concentration and memory.  The Veteran has suffered from every one of these symptoms.  Studies have found that the severity of brain injury does not correlate with the development of PCS and, paradoxically, headache prevalence, duration, and severity is greater in those with mild head injury compared with those with more severe trauma.  Although most cases of PCS resolve, those whose symptoms last more than one year may have permanent disability and those patients may become more disabled than they were immediately after the injury.

Moreover, the Veteran suffered two head and/or upper spine injuries in a short period of time while in service and had not experienced any significant head injury since that time.  Although he had no prior diagnosis of personality disorder, it was thought that his symptoms were indicative of inadequate personality disorder.  To the contrary, however, he was suffering from PCS.  This was a common misattribution at the time and continues to this day.  The DSM-IV criteria for PCS are (a) a history of TBI causing significant cerebral concussion, (b) cognitive deficit in attention and/or memory, (c) the presence of at least 3 of 8 symptoms (fatigue, sleep disturbance, headache, dizziness, irritability, affective disturbance, personality change, apathy) that appear after injury and persist for 3 months, (d) symptoms that begin or worsen after injury, (e) interference with social role functioning, and (f) exclusion of dementia due to head trauma and other disorders that better account for the symptoms.  The Veteran's records clearly indicated that he met these criteria.  His symptoms of fatigue, sleep disturbances, headaches, dizziness, memory problems, irritability, and personality change are mentioned throughout his medical records and are described in great detail by his friends, employers, and loved ones.  These severe and persistent symptoms of PCS had obviously had a deleterious effect on his ability to secure gainful employment and function as a productive member of society.

Dr. Carey concluded that after a thorough review of the Veteran's medical records and pertinent medical literature on the subject of PCS, it was his opinion that the Veteran's acute change in mental status and eventual development of persistent symptoms of headaches, dizziness, "spells," and depression were likely ("as likely as not") a direct result of the head injuries that he suffered in service.  Dr. Carey disagreed with the conclusions of the physician assistant who conducted the July 2009 VA examination.  Rather, he agreed with the multiple caregivers and laypersons who had concluded that the Veteran was unemployable due to his significant symptoms.

The physician who conducted a January 2013 VA neurological examination explained that the examination was significant for a mild to moderate distal sensory polyneuropathy that could be attributed to diabetes.  Side to side sensory testing was more or less symmetric.  The examiner acknowledged Dr. Carey's January 2012 letter and his statement that multiple caregivers had documented the Veteran's complaints of headaches.  He explained that the Veteran complained of headaches on two days in February 1960, but that this was in the context of gastroenteritis.  After that report of headaches, the examiner was unable to find references to headaches.  Specifically, VA primary care treatment notes dated in March and September 2003, March 2004, and February 2006 included extensive problem lists, but these lists did not include headaches and there was no mention of headaches in the body of the notes.  The examiner also identified other VA treatment records that did not include any references to headaches.  Therefore, he concluded that there was no reason to question the July 2009 examiner's statement that the Veteran had not experienced headaches.  Moreover, when the Veteran was asked about his headaches during the January 2013 examination, he stated that his headaches occurred in the context of his loss of consciousness episodes and that he did not suffer from headaches separately from those episodes.  His description of the headaches was vague, but the headaches were infrequent and brief and did not linger beyond the loss of consciousness episodes.  Thus, the January 2013 examiner disagreed with Dr. Carey's conclusion that the Veteran suffered from persistent post-concussion syndrome.

The January 2013 examiner concluded that he could not find any documentation that the Veteran suffered anything more than a mild TBI during service and that he could not find any evidence for headaches as a residual of the mild TBI.  The episodes in which the Veteran temporarily lost consciousness appeared to be more TIA-like, as opposed to seizures.  Interestingly, he had not gone on to suffer a stroke despite many years with these episodes.  There was no evidence that the Veteran's mild TBI resulted in any cognitive dysfunction and he believed that his mental function and memory were about average for individuals his age.

In a January 2015 letter, Dr. Carey briefly reiterated that the Veteran suffered two head injuries in service in May 1959 and February 1960 and that since that time he experienced ongoing intermittent symptoms of mental blackouts, extreme depression, violent headaches, erratic behavior, and changes in behavior.  The Veteran's ex-wife reported in her statement that she was married to the Veteran from 1960 to 1975 and that the Veteran experienced constant severe headaches and changed from being an even tempered man to one who was disoriented and confused after his head injuries.  Dr. Carey acknowledged the opinion of the examiner who conducted the January 2013 VA examination and his conclusion that there were no references to headaches after the Veteran's February 1960 treatment for headaches in the context of gastroenteritis.  Dr. Carey explained that despite this conclusion by the January 2013 examiner, the Veteran's medical records included several references to headaches in March and August 2004, January 2005, June 2006, and December 2012.  Hence, it appeared that the January 2013 examiner's review of the Veteran's medical records was suboptimal.  Also, the examiner's statement that the Veteran's headaches only occurred in the context of his loss of consciousness episodes was contrary to the findings of a private neurologist who examined the Veteran in August 2014.  During the August 2014 examination, the Veteran reported that he experienced headaches at least twice a month and that they lasted for hours at a time.  This statement contradicted the January 2013 examiner's report and was supported by multiple lay statements from individuals who knew the Veteran.

Dr. Carey also noted the January 2013 examiner's statement that the Veteran did not suffer anything more than a mild TBI during service.  This statement reaffirmed Dr. Carey's contention (which was supported by cited medical literature) that patients who suffer a mild TBI have a paradoxically increased incidence of PCS than those with more severe injuries.  The January 2013 examiner did not provide any evidence to counter this claim and did not refute the fact that the symptoms experienced by the Veteran since his in-service injury were completely consistent with the DSM-IV criteria for PCS.  As for the January 2013 examiner's statement that the Veteran's symptoms appeared to be more TIA-like, Dr. Carey explained that the examiner subsequently refuted his own argument by noting that the Veteran had not gone on to have a stroke despite many years with his symptoms.  The risk of a complete stroke after a single TIA is between 3.1 percent and 17.4 percent, and the Veteran had experienced multiple years of symptoms.  Hence, Dr. Carey agreed with the assessment of the private neurologist who conducted the August 2014 examination that the Veteran's spells were not TIAs or seizures.  Also, it was abundantly clear that the Veteran's symptoms predated the development of his atrial fibrillation and diabetes and there was no evidence to indicate that these maladies played any role in his post-concussive symptoms.

Lastly, Dr. Carey concluded that the January 2013 examiner did not thoroughly review the Veteran's records or refute any portion of Dr. Carey's January 2012 opinion.  The medical records, lay statements, and medical literature supported a finding that the Veteran clearly suffered a TBI in service, that he experienced ongoing symptoms (including headaches) since the injury, and that his symptoms were consistent with a persistent PCS.  Thus, Dr. Carey again opined that the Veteran's symptoms were likely ("as likely as not") consistent with PCS and the result of his TBI in service.

The Veteran was afforded a VA neurological examination in October 2015 and was diagnosed as having episodic blackout spells and headaches.  The neurologist who conducted the examination opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner explained that the Veteran struck his head on two occasions in service and experienced temporary episodes of impaired vision and disorientation ever since the in-service injuries, but that the Veteran reported that he had not talked to any physician about these symptoms.  A review of his medical records revealed that he was treated in July 1960 for episodes of dissociated amnesia, poor sleep, and nightmares.  There was a complaint of a disorientation episode associated with left arm numbness and headaches during a January 2015 evaluation, but these episodes of dissociation or disorientation were not known residuals or sequelae of TBI and had no relationship to the Veteran's in-service head injuries.

The examiner further reasoned that Dr. Carey's suggestion that the Veteran had a chronic headache syndrome was well rebuffed by the examiner who conducted the January 2013 VA examination.  The Veteran complained of headaches only in the context of other events or symptoms.  For example, he complained of headaches in March 2004 immediately after a carpal tunnel surgery.  He also complained of headaches in January 2005, but they were associated with left arm numbness.  The Veteran also reported that he began to experience sporadic memory problems approximately 3 to 4 years prior to the October 2015 examination.  The onset of these memory problems had no proximate relationship to service.  Also, a review of the Veteran's medical records did not show any cognitive complaints.  Therefore, he did not have any clinical symptoms which occurred in proximate relationship to service that were known residuals of TBI.

The July 2009 and January 2013 opinions are both of limited probative value because they are largely based on a finding that there was no objective evidence of headaches in the years following service.  To the contrary, there are post-service treatment records that include references to headaches.  Such records include, but are not limited to, a March 2004 VA ambulatory surgery note, a January 2005 VA emergency department provider note, and a June 2006 VA therapeutic monitoring note.  Hence, the July 2009 and January 2013 opinions are, at least in part, based upon an inaccurate history and are therefore of little probative value.  Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

The physician who provided the October 2015 opinion provided only a minimal explanation for his conclusion that the Veteran's episodes of dissociation or disorientation were not related to his in-service head injuries (i.e., that these symptoms were not known residuals or sequelae of TBI).  He also reasoned that the Veteran's post-service headaches only occurred in the context of other events or symptoms, but he did not elaborate as to why the headaches could not possibly be related to the head injuries in service simply because the Veteran was also treated for other medical problems at the same time that he experienced the headaches.

By contrast, Dr. Carey's January 2012 and January 2015 opinions are both based upon a review of cited medical literature and the Veteran's medical records and reported history, and they are accompanied by specific and detailed rationales that are not inconsistent with the evidence of record.  Thus, the Board finds that these opinions are entitled to substantial probative weight and are more probative than the October 2015 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the preponderance of the evidence reflects that the Veteran has current post-concussion syndrome and that this disability is likely related to his in-service head injuries.  In light of Dr. Carey's January 2012 and January 2015 probative opinions and the fact that the Veteran experienced headaches, disorientive type amnesia, and behavioral changes in service and resolving any reasonable doubt in his favor, the Board finds that the criteria for service connection for the currently diagnosed post-concussion syndrome have been met.  Hence, service connection for this disability is warranted. 

ORDER

Entitlement to service connection for post-concussion syndrome is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


